          Case 3:20-cv-05179-RS Document 45 Filed 08/13/21 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                     AUG 13 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 MICHAEL ALEXANDER,                             No. 20-17189

               Plaintiff - Appellant,
                                                D.C. No. 3:20-cv-05179-RS
   v.                                           U.S. District Court for Northern
                                                California, San Francisco
 COUNTY OF SAN MATEO; et al.,
                                                MANDATE
               Defendants - Appellees.


        The judgment of this Court, entered July 22, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Rhonda Roberts
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
